DETAILED ACTION
This Final action is in response to an amendment filed 10/30/22.  Currently claims 1-7, 9, 11, 13-15 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in US 2017/0090624 (hereinafter Kwon) in view of Chung et al. in US 2014/0267108 (hereinafter Chung) and Tang et al. in US 2016/0320898 (hereinafter Tang).

Regarding claim 1, Kwon discloses a touch sensing circuit (Kwon’s Fig. 2 and par. 63: see 300-500) comprising: a touch power circuit (Kwon’s Figs. 2, 9 and par. 83: see 500) configured to supply a driving signal (Kwon’s Fig. 2 and par. 76, 83: TDS) to a readout circuit (Kwon’s Figs. 2, 8 and par. 70, 75-76: see 300) configured to transmit the driving signal (Kwon’s Fig. 2 and par. 75-76: Vcom or TDS) to a touch electrode disposed on a panel (Kwon’s Fig. 2 and par. 74-75: see TE on panel 100); and a touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 400) configured to control an amplitude of the driving signal (Kwon’s Fig. 2 par. 79-82: through PLSS signal for varying amplitude of TDS) through a control interface (Kwon’s Fig. 2: see 400 which receives Tdata and transmits TSES/PLSS) which is electrically connected with the touch power circuit (Kwon’s Fig. 2 and par. 78-80: supply signals from 400 to 500),wherein the touch power circuit (Kwon’s Figs. 2, 9: see 500 or 519) is used to adjust the amplitude of the driving signal (Kwon’s Figs. 2-6, 9 par. 78-82: varying amplitude of TDS using TSES/PLSS), and wherein, in a case when a touch sensing value (Kwon’s Fig. 2 and par. 76: Tdata), received from the readout circuit (Kwon’s Figs. 2, 8: see 300), is a predetermined value (Kwon’s par. 79: touch occurred thus TSES have first logic value), the touch control circuit (Kwon’s Fig. 2: see 400)  changes the amplitude of the driving signal by transmitting a control signal to the touch power circuit through the control interface (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS which is used for generation of TDS and amplitude controlled as shown in Figs. 3-6).
Kwon fails to explicitly disclose the control interface for bidirectional communication, the touch power circuit comprising an amplifier, a case when the touch sensing value is within a reference range for a time interval of a pre-configured frame or a control signal to change the feedback resistance of the amplifier. 
However, in the same field of endeavor of controlling a mode of operation of a touch panel according to touch, Chung discloses a control interface for bidirectional communication (Chung’s Fig. 13 and par. 145: see I2C which controls input/output of peripheral) and also determining a first mode in a case when a touch sensing value is within a reference range for a time interval of a pre-configured frame (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset time to enter direct/indirect mode).
Therefore, it would have been obvious to one of ordinary skill in the art that Kwon’s controller would perform bidirectional communication in an I2C scheme (as taught by Chung) and for Kwon’s circuit to use Chung’s teaching of a reference range for a time interval of a pre-configured frame, in order to obtain the benefit of using a known technology for communication of input/output touch controller commands (Chung’s par. 145) as Kwon already discloses receiving touch data and controlling the driving of the touch panel (Kwon’s Fig. 2); and in order to obtain the predictable result of a threshold to determine a presence of touch (Kwon’s par. 79, Chung’s par. 38).  
Still, Kwon in view of Chung fail to disclose the touch power circuit comprising an amplifier or a control signal to change the feedback resistance of the amplifier. 
However, in the related field of endeavor of driving touch sensors, Tang discloses a touch power circuit (Tang’s Figs. 6 and par. 48: driving circuit 650 which supplies Vcom) comprising an amplifier (Tang’s Figs. 6 and par. 48: see 651) to adjust the amplitude of the driving signal (Tang’s Figs. 6 and par. 48: dynamic output Vcom), wherein the amplifier changes the amplitude of the driving signal (Tang’s Fig. 6 and par. 48) by receiving a control signal (Tang’s par. 51: driving control signals to adjust dynamic output) to change a feedback resistance of the amplifier (Tang’s par. 51: resistive values of op. amp) from the control interface (Tang’s Fig. 6C: from driving control).
Thus, it would also have been obvious to one of ordinary skill in the art to use Tang’s teachings of an amplifier with control of the feedback resistance to adjust the amplitude of the driving signal in Kwon in view of Chung’s circuit, in order to obtain the predictable result of adjusting the gain of the driving signal (Kwon’s Figs. 3-6)(Tang’s par. 48) and the benefit of a circuit that it’s already disclosed to be used in conjunction with integrated touch and display driving (Tang’s Figs. 6 and par. 41, 48: Vcom).
By doing such combination, Kwon in view of Chung and Tang disclose:
A touch sensing circuit (Kwon’s Fig. 2 and par. 63: see 300-500) comprising: 
a touch power circuit (Kwon’s Figs. 2, 9 and par. 83: see 500) configured to supply a driving signal (Kwon’s Fig. 2 and par. 76, 83: TDS) to a readout circuit (Kwon’s Figs. 2, 8 and par. 70, 75-76: see 300) configured to transmit the driving signal (Kwon’s Fig. 2 and par. 75-76: Vcom or TDS) to a touch electrode disposed on a panel (Kwon’s Fig. 2 and par. 74-75: see TE on panel 100); and 
a touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 400) configured to control an amplitude of the driving signal (Kwon’s Fig. 2 par. 79-82: through PLSS signal for varying amplitude of TDS) through a control interface (Kwon’s Fig. 2: see 400 which receives Tdata and transmits TSES/PLSS) for bidirectional communication (Chung’s Fig. 13 and par. 145: see I2C which controls input/output of peripheral), which is electrically connected with the touch power circuit (Kwon’s Fig. 2 and par. 78-80: supply signals from 400 to 500)(Chung’s Fig. 13 and par. 145: I2C),
wherein the touch power circuit (Kwon’s Figs. 2, 9: see 500 or 519 equivalent to driving circuit 650 which supplies Vcom per Tang’s Figs. 6 and par. 48) comprises an amplifier (Tang’s Figs. 6 and par. 48: see 651) to adjust the amplitude of the driving signal (Kwon’s Figs. 2-6, 9 par. 78-82: amplitude of TDS using TSES/PLSS which varies such as the dynamic output Vcom per Tang’s Figs. 6 and par. 48), and
wherein, in a case when a touch sensing value (Kwon’s Fig. 2 and par. 76: Tdata), received from the readout circuit (Kwon’s Figs. 2, 8: see 300), is within a reference range for a time interval of a pre-configured frame (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset number of frames to enter indirect/direct mode which is equivalent to touch occurred thus TSES have first logic value per Kwon’s par. 79), the touch control circuit (Kwon’s Fig. 2: see 400) changes the amplitude of the driving signal (Kwon’s Figs. 3-6: see TDS) by transmitting a control signal (Tang’s par. 51: driving control signals to adjust dynamic output) to change a feedback resistance of the amplifier (Tang’s par. 51: resistive values of op. amp) to the touch power circuit (Kwon’s Fig. 2: 500 equivalent to 650 in Tang’s Fig. 6) through the control interface (Kwon’s Fig. 2: see 400 which upon combination includes 608 in Tang’s Fig. 6 and par. 51).

Regarding claim 2, Kwon in view of Chung and Tang disclose the touch control circuit (Kwon’s Fig. 2 and par. 78: see 200/400) and the touch power circuit (Kwon’s Fig. 2: see 500) communicate with each other through multiple interfaces (Kwon’s Figs. 2, 9 and par. 78, 119-120: interface TSES, PLSS, TSS).

Regarding claim 3, Kwon also discloses wherein one or more of the interfaces for communication between the touch control circuit and the touch power circuit (Kwon’s Figs. 2, 9: TSES and PLSS) transfer a control signal (Kwon’s Figs. 2, 9 and par. 78: TSES) comprising information relating to presence of a touch input (Kwon’s par. 79-80), the presence having been determined based on data supplied from the touch control circuit (Kwon’s par. 78: TSES based on Tdata from 300).
Kwon fails to disclose the control signal comprising information relating to a type of a touch input, the type having been determined by a touch control circuit. 
However, Chung discloses a control signal (Chung’s Fig. 13 and par. 148: mode change command) from a processor to a driver (Chung’s Fig. 13 and par. 147: from AP 173 to touch controller 172) comprising information relating to a type of a touch input (Chung’s par. 28-29, 66, 93, 146, 148: mode change command relates to whether touch is direct or indirect), the type having been determined by a touch control circuit (Chung’s Fig. 13 and par. 146: raw data includes information indicating direct or indirect touch determined at touch controller 171). 
Therefore, it would also have been obvious to one of ordinary skill in the art to use Chung’s teaching of controlling the mode of the touch panel according to whether the touch data indicates that the touch is direct or indirect (Chung’s par. 66, 146) in Kwon’s circuit, in order to obtain the benefit of controlling the touch panel according to whether there is direct touch or an indirect touch (Chung’s par. 4, 142). By doing such combination, Kwon in view of Chung and Tang also disclose:
wherein one or more of the interfaces for communication between the touch control circuit and the touch power circuit (Kwon’s Figs. 2, 9: TSES and PLSS) transfer a control signal (Kwon’s Figs. 2, 9 and par. 78: TSES which upon combination includes mode change command per Chung’s Fig. 13 and par. 148) comprising information relating to a type of a touch input (Chung’s par. 28-29, 146: direct or indirect touch which would be a logic level of TSES in Kwon’s par. 78), the type having been determined by the touch control circuit (Kwon’s par. 78: TSES determined at 400 and Chung’s Fig. 13 and par. 146: see 171).

Regarding claim 4, Kwon in view of Chung and Tang disclose wherein an interface of the touch control circuit (Kwon’s Fig. 2: see 400 equivalent to controller 170 in Chung’s Fig. 2) performs communication in an inter-integrated circuit (I2C) scheme (Chung’s Fig. 13 and par. 145).  

Regarding claim 5, Kwon in view of Chung and Tang disclose wherein the type of the touch input comprises a glove touch or a normal touch (Chung’s Figs. 5A-B and par. 28-29).

Regarding claim 7, Kwon fails to explicitly disclose the reference interface for unidirectional communication. However, because Kwon’s Fig. 2 only discloses TSS as supplied from 200 and no feedback from generator 500 to the timing controller 200 or to the touch controller 400, thus, it would have been obvious to one of ordinary skill in the art, for TSS to be supplied through a reference interface for unidirectional communication, in order to obtain the predictable result of supplying the signal TSS in a single direction from timing controller 200 to generator 500. By doing such modification, Kwon in view of Chung and Tang disclose:
further comprising a reference interface (Kwon’s Fig. 2 and par. 71: see TSS to 500) for unidirectional communication (Chung’s Fig. 1) between the touch control circuit (Kwon’s Fig. 2 and par. 78: 400 built into 200) and the touch power circuit (Kwon’s Fig. 2: see 500), wherein the waveform of the driving signal (Kwon’s Fig. 4: waveform of TDS determined partly by Voff, which is generated using Cref per par. 136-137 and where Cref is generated using TSS per par. 117) is determined by the reference interface (Kwon’s Fig. 2: TSS) and the amplitude of the driving signal is determined by the control interface (Kwon’s Fig. 2 and par. 82, 120: see PLSS to 500).  

Regarding claim 9, Kwon discloses a touch sensing circuit (Kwon’s Fig. 2 and par. 63: see 300-500) comprising: a touch power circuit (Kwon’s Fig. 9 and par. 116, 118: see 510 and 513 of 500 in Fig. 2) configured to supply power (Kwon’s Fig. 9 and par. 116, 118: Vin) to a readout circuit (Kwon’s Figs. 2, 8 and par. 70, 75-76: see 300 and Fig. 9 and par. 121-124: see 519-519) configured to transmit a driving signal (Kwon’s Figs. 2, 8-9 and par. 75-76: TDS) to a touch electrode disposed on a panel (Kwon’s Fig. 2 and par. 74-75: see TE on panel 100); and a touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 400) configured to control an amplitude of the driving signal (Kwon’s Fig. 2 par. 79-82: through PLSS signal for varying amplitude of TDS) and to communicate with the readout circuit through a first interface (Kwon’s Fig. 2: see 400 which receives Tdata and transmits TSES/PLSS) which is electrically connected with the touch power circuit (Kwon’s Fig. 2 and par. 78-80: supply signals from 400 to 500), wherein the readout circuit (Kwon’s Fig. 2: see 300 and Fig. 9: see 517-519) determines the amplitude of the driving signal (Kwon’s Figs. 2-6, 9 par. 78-82, 121-124: varying amplitude of TDS using TSES/PLSS), and wherein, in a case when a touch sensing value (Kwon’s Fig. 2 and par. 76: Tdata), received from the readout circuit (Kwon’s Figs. 2, 8: see 300), is a predetermined value (Kwon’s par. 79: touch occurred thus TSES have first logic value), the touch control circuit (Kwon’s Fig. 2: see 400) changes the amplitude of the driving signal by transmitting a control signal to the touch power circuit through the first interface (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS which is used for generation of TDS and amplitude controlled as shown in Figs. 3-6).
Kwon fails to explicitly disclose the readout circuit comprising an amplifier, a case when the touch sensing value is within a reference range for a time interval of a pre-configured frame or a control signal to change the feedback resistance of the amplifier. 
However, in the same field of endeavor of controlling a mode of operation of a touch panel according to touch, Chung discloses determining a first mode in a case when a touch sensing value is within a reference range for a time interval of a pre-configured frame (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset time to enter direct/indirect mode).
Therefore, it would have been obvious to one of ordinary skill in the art for Kwon’s circuit to use Chung’s teaching of a reference range for a time interval of a pre-configured frame, in order to obtain the predictable result of a threshold to determine a presence of touch (Kwon’s par. 79, Chung’s par. 38).  
Still, Kwon in view of Chung fail to disclose the readout circuit comprising an amplifier or a control signal to change the feedback resistance of the amplifier. 
However, in the related field of endeavor of driving touch sensors, Tang discloses a readout circuit (Tang’s Figs. 6 and par. 48: driving circuit 650 which supplies Vcom) comprising an amplifier (Tang’s Figs. 6 and par. 48: see 651) to adjust the amplitude of the driving signal (Tang’s Figs. 6 and par. 48: dynamic output Vcom), wherein the amplifier changes the amplitude of the driving signal (Tang’s Fig. 6 and par. 48) by receiving a control signal (Tang’s par. 51: driving control signals to adjust dynamic output) to change a feedback resistance of the amplifier (Tang’s par. 51: resistive values of op. amp) from the first interface (Tang’s Fig. 6C: from driving control).
Thus, it would also have been obvious to one of ordinary skill in the art to use Tang’s teachings of an amplifier with control of the feedback resistance to adjust the amplitude of the driving signal in Kwon in view of Chung’s circuit, in order to obtain the predictable result of adjusting the gain of the driving signal (Kwon’s Figs. 3-6)(Tang’s par. 48) and the benefit of a circuit that it’s already disclosed to be used in conjunction with integrated touch and display driving (Tang’s Figs. 6 and par. 41, 48: Vcom).
By doing such combination, Kwon in view of Chung and Tang disclose:
A touch sensing circuit (Kwon’s Fig. 2 and par. 63: see 300-500) comprising: 
a touch power circuit (Kwon’s Fig. 9 and par. 116, 118: see 510 and 513 of 500 in Fig. 2) configured to supply power (Kwon’s Fig. 9 and par. 116, 118: Vin) to a readout circuit (Kwon’s Figs. 2, 8 and par. 70, 75-76: see 300 and Fig. 9 and par. 121-124: see 519-519) configured to transmit a driving signal (Kwon’s Figs. 2, 8-9 and par. 75-76: TDS) to a touch electrode disposed on a panel (Kwon’s Fig. 2 and par. 74-75: see TE on panel 100); and 
a touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 400) configured to control an amplitude of the driving signal (Kwon’s Fig. 2 par. 79-82: through PLSS signal for varying amplitude of TDS) and to communicate with the readout circuit through a first interface (Kwon’s Fig. 2: see 400 which receives Tdata and transmits TSES/PLSS) which is electrically connected with the touch power circuit (Kwon’s Fig. 2 and par. 78-80: supply signals from 400 to 500),
wherein the readout circuit (Kwon’s Fig. 2: see 300 and Fig. 9: see 517-519 equivalent to driving circuit 650 which supplies Vcom per Tang’s Figs. 6 and par. 48) further comprises an amplifier (Tang’s Figs. 6 and par. 48: see 651) to determine the amplitude of the driving signal (Kwon’s Figs. 2-6, 9 par. 78-82: amplitude of TDS using TSES/PLSS which varies such as the dynamic output Vcom per Tang’s Figs. 6 and par. 48), and
wherein, in a case when a touch sensing value (Kwon’s Fig. 2 and par. 76: Tdata), received from the readout circuit (Kwon’s Figs. 2, 8: see 300), is within a reference range for a time interval of a pre-configured frame (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset number of frames to enter indirect/direct mode which is equivalent to touch occurred thus TSES have first logic value per Kwon’s par. 79), the touch control circuit (Kwon’s Fig. 2: see 400) changes the amplitude of the driving signal (Kwon’s Figs. 3-6: see TDS) by transmitting a control signal (Tang’s par. 51: driving control signals to adjust dynamic output) to change a feedback resistance of the amplifier (Tang’s par. 51: resistive values of op. amp) to the touch power circuit (Kwon’s Fig. 2: 510/513 equivalent to 650 in Tang’s Fig. 6) through the first interface (Kwon’s Fig. 2: see 400 which upon combination includes 608 in Tang’s Fig. 6 and par. 51).

Regarding claim 11, Kwon in view of Chung and Tang disclose further comprising a second interface (Kwon’s Figs. 2, 9 and par. 71: see TSS interface from 200 to 500) for communication between the touch control circuit (Kwon’s Fig. 2: 400 which is built into 200 per par. 78) and the touch power circuit (Kwon’s Fig. 9: see 510/513 of 500 in Fig. 2), wherein the readout circuit (Kwon’s Fig. 2: see 300 and Fig. 9: see 517-519) receives information about the waveform (Kwon’s par. 117: TSS is used to generate Cref and par. 136-137 and Fig. 4: Cref is used to generate Voff of TDS) of the driving signal (Kwon’s Figs. 2, 4, 9: see TDS) through the second interface (Kwon’s Figs. 2, 9 and par. 71: see TSS interface from 200 to 500).  

Regarding claim 13, Kwon discloses a touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 200/400) to control a touch power circuit (Kwon’s Figs. 2, 9 and par. 83: see 500) driving signal (Kwon’s Fig. 2 and par. 75-76: Vcom or TDS) through multiple interfaces (Kwon’s Fig. 2: see interfaces for signals TDS, TSS, TSES/PLSS) comprising: a first interface (Kwon’s Fig. 2: interface carrying TSS or signal from 517 to 519 in Fig. 9), for communication between the touch power circuit  (Kwon’s Figs. 2, 9: see 500 or 519) supplying power (Kwon’s Fig. 2 and par. 76, 83: power in the form of driving signal TDS) and the touch control circuit (Kwon’s Fig. 2: see 200/400 or 517 in Fig. 9), configured to transfer a touch power circuit driving signal (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS or TDS) to the touch power circuit (Kwon’s Fig. 2: see 500 or 519); and a second interface (Kwon’s Fig. 2: interface carrying TSES/PLSS), for communication between the touch power circuit (Kwon’s Figs. 2, 9: see 500) and the touch control circuit (Kwon’s Fig. 2: see 200/400), configured to transfer a touch power circuit control signal (Kwon’s Fig. 2 par. 78-82: PLSS and TSES) to the touch power circuit (Kwon’s Figs. 2, 9: see 500); wherein the first interface (Kwon’s Fig. 2: interface carrying TSS) transfers information about a waveform (Kwon’s Figs. 3-6, 9 and par. 117, 136: TSS is used to generate Cref and Cref is used to generate Voff of TDS) of the touch power circuit driving signal (Kwon’s Fig. 2 and par. 75-76: Vcom or TDS), and the second interface (Kwon’s Fig. 2: interface carrying TSES/PLSS) transfers the touch power circuit control signal (Kwon’s Fig. 2 par. 78-82: PLSS and TSES) which changes an amplitude of the touch power circuit driving signal (Kwon’s Figs. 2-6, 9 par. 78-82: varying amplitude of TDS using TSES/PLSS), wherein the touch control circuit (Kwon’s Fig. 2: see 200/400) defines a driving mode of a panel (Kwon’s Fig. 2 and par. 69: see 100) as a first mode and a second mode (Kwon’s Figs. 3-6 and par. 80: see RTP and NTP) and
wherein the touch control circuit (Kwon’s Fig. 2: see 200/400) defines the driving mode of the panel as the first mode (Kwon’s par. 79-80: RTP period) when a touch sensing value is a predetermined value (Kwon’s par. 79: touch occurred thus TSES have first logic value) and increases the amplitude of the driving signal of the touch power circuit (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS which is used for generation of TDS and amplitude controlled as shown in Figs. 3-6) to be greater than the amplitude in the second mode (Kwon’s Figs. 3-6: amplitude of TDS in RTP greater than in NTP).
Kwon fails to disclose the first mode defined in a case when a touch sensing value is at most a reference range for a pre-configured time interval or the touch power circuit controlling the amplitude of the driving signal by adjustment of a feedback resistance rate.
However, in the same field of endeavor of controlling a mode of operation of a touch panel according to touch, Chung discloses determining a first mode in a case when a touch sensing value is at most a reference range for a pre-configured time interval (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset time to enter direct/indirect mode).
Therefore, it would have been obvious to one of ordinary skill in the art to use Chung’s teaching of a reference range and a pre-configured time interval of the touch sensing value to enter a specific mode in Kwon’s circuit, in order to obtain the predictable result of a threshold to determine a presence of touch (Kwon’s par. 79, Chung’s par. 38).  
Still, Kwon in view of Chung fail to disclose the touch power circuit controlling the amplitude of the driving signal by adjustment of a feedback resistance rate.
Nevertheless, Tang discloses a touch power circuit (Tang’s Figs. 6 and par. 48: driving circuit 650 which supplies Vcom) controlling the amplitude of the driving signal (Tang’s Figs. 6 and par. 48: dynamic output Vcom) by adjustment of a feedback resistance rate (Tang’s Figs. 6 and par. 51: resistive values of op. amp).
Thus, it would also have been obvious to one of ordinary skill in the art to use Tang’s teachings of adjustment of a feedback resistance rate to control the amplitude of a drive signal in Kwon in view of Chung’s circuit, in order to obtain the predictable result of adjusting the gain of the driving signal (Kwon’s Figs. 3-6)(Tang’s par. 48) and the benefit of a circuit that it’s already disclosed to be used in conjunction with integrated touch and display driving (Tang’s Figs. 6 and par. 41, 48: Vcom).
By doing such combination, Kwon in view of Chung and Tang disclose:
A touch control circuit (Kwon’s Fig. 2 and par. 63, 77-78: see 200/400) to control a touch power circuit (Kwon’s Figs. 2, 9 and par. 83: see 500) driving signal (Kwon’s Fig. 2 and par. 75-76: Vcom or TDS) through multiple interfaces (Kwon’s Fig. 2: see interfaces for signals TDS, TSS, TSES/PLSS) comprising: 
a first interface (Kwon’s Fig. 2: interface carrying TSS or signal from 517 to 519 in Fig. 9), for communication between the touch power circuit  (Kwon’s Figs. 2, 9: see 500 or 519) supplying power (Kwon’s Fig. 2 and par. 76, 83: power in the form of driving signal TDS) and the touch control circuit (Kwon’s Fig. 2: see 200/400 or 517 in Fig. 9), configured to transfer a touch power circuit driving signal (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS or TDS) to the touch power circuit (Kwon’s Fig. 2: see 500 or 519); and 
a second interface (Kwon’s Fig. 2: interface carrying TSES/PLSS), for communication between the touch power circuit (Kwon’s Figs. 2, 9: see 500) and the touch control circuit (Kwon’s Fig. 2: see 200/400), configured to transfer a touch power circuit control signal (Kwon’s Fig. 2 par. 78-82: PLSS and TSES) to the touch power circuit (Kwon’s Figs. 2, 9: see 500); 
wherein the first interface (Kwon’s Fig. 2: interface carrying TSS) transfers information about a waveform (Kwon’s par. 117: TSS is used to generate Cref and par. 136-137 and Fig. 4: Cref is used to generate Voff of TDS) of the touch power circuit driving signal (Kwon’s Figs. 2, 4, 9 and par. 75-76: TDS), and the second interface (Kwon’s Fig. 2: interface carrying TSES/PLSS) transfers the touch power circuit control signal (Kwon’s Fig. 2 par. 78-82: PLSS and TSES) which changes an amplitude of the touch power circuit driving signal (Kwon’s Figs. 3-6 and par. 78-82: varying amplitude of TDS using TSES/PLSS),
wherein the touch control circuit (Kwon’s Fig. 2: see 200/400) defines a driving mode of a panel (Kwon’s Fig. 2 and par. 69: see 100) as a first mode and a second mode (Kwon’s Figs. 3-6 and par. 80: see RTP and NTP) and
wherein the touch control circuit (Kwon’s Fig. 2: see 200/400) defines the driving mode of the panel as the first mode (Kwon’s par. 79-80: RTP period equivalent to direct mode of Chung’s par. 38-39) when a touch sensing value is at most a reference range for a pre-configured time interval (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset time to enter indirect/direct mode which is equivalent to touch occurred thus TSES have first logic value per Kwon’s par. 79) and increases the amplitude of the driving signal of the touch power circuit (Kwon’s Figs. 2, 9 and par. 71, 75, 94-95, 117: TSS which is used for generation of TDS and amplitude controlled as shown in Figs. 3-6) to be greater than the amplitude in the second mode (Kwon’s Figs. 3-6: amplitude of TDS in RTP greater than in NTP), and
the touch power circuit (Kwon’s Fig. 2: see 500 or 519 equivalent to driving circuit 650 which supplies Vcom per Tang’s Figs. 6 and par. 48) controls the amplitude of the driving signal (Kwon’s Figs. 3-6: amplitude of TDS which varies such as the dynamic output Vcom per Tang’s Figs. 6 and par. 48) by adjustment of a feedback resistance rate (Tang’s Figs. 6 and par. 51: resistive values of op. amp).

Regarding claim 14, Kwon in view of Chung and Tang further disclose further comprising a third interface (Tang’s Fig. 6A and par. 47: from switching control to 637), for communication between a readout circuit performing a touch sensing (Tang’s Fig. 6A and par. 47: see 631-637 during Vsense equivalent to 300 in Kwon’s Fig. 2) and the touch control circuit (Tang’s Fig. 6A and par. 47: see 665 equivalent to 400 in Kwon’s Fig. 2), configured to transfer a readout circuit driving signal to the readout circuit (Tang’s Fig. 6A and par. 47: switching control signal from 665 to 631-637).
It would also have been obvious to one of ordinary skill in the art that Kwon’s touch control circuit would communicate with the readout circuit through a third interface in order to obtain the predictable result of controlling detection (Tang’s Fig. 6A and par. 36, 47: for Vsense).

Regarding claim 15, Kwon in view of Chung and Tang further disclose wherein a type of touch (Chung’s par. 28-29, 66, 93, 146, 148: whether touch is direct or indirect equivalent to not-present [NTP] and present [RTP] of Kwon’s Figs. 3-6) is determined on the basis of a touch sensing value of a readout circuit (Chung’s Fig. 13 and par. 146: raw data includes information indicating direct or indirect touch determined at touch controller 171 equivalent to Tdata in Kwon’s Fig. 2 and par. 78) performing a touch sensing (Chung’s par. 146) and the touch power circuit control signal (Chung’s Fig. 13 and par. 148: mode change command equivalent to Kwon’s Fig. 2 par. 78-82: PLSS and TSES) transferred to the second interface (Chung’s Fig. 13 interface for mode change command equivalent to Kwon’s Fig. 2: PLSS/TSES interface) is changed according to the type of the touch input (Chung’s par. 148 and Kwon’s par. 78-80).
It would also have been obvious to one of ordinary skill in the art to use Chung’s teaching of controlling the mode of the touch panel according to whether the touch data indicates that the touch is direct or indirect (Chung’s par. 66, 146) in Kwon’s circuit, in order to obtain the benefit of controlling the touch panel according to whether there is direct touch or a glove touch (Chung’s par. 4, 142). 

Regarding claim 18, Kwon in view of Chung and Tang disclose wherein a signal transferred through the first interface (Kwon’s Fig. 2: interface carrying TSS) and a signal transferred through the second interface (Kwon’s Fig. 2: interface carrying TSES/PLSS) are independent of each other (Kwon’s Fig. 2: TSS from 200 and TSES/PLSS from 400).

Regarding claim 19, Kwon in view of Chung and Tang disclose wherein an amplitude change of the touch power circuit driving signal (Kwon’s Figs. 3-6 and par. 82: see amplitude change of TDS controlled by PLSS) and a control signal for changing the amplitude of the touch power circuit driving signal (Kwon’s Fig. 2 and par. 78-80, 87-88: see TSES logic value to control generating of driving pulses V1-V8) is transferred through the second interface (Kwon’s Fig. 2: see TSES/PLSS).

Regarding claim 20, Kwon in view of Chung and Tang further disclose wherein the change rate (Chung’s par. 38: frequency of detection) of the touch sensing value transferred to the readout circuit (Chung’s Fig. 2 from TL to 300) is determined and the amplitude of the driving signal is changed through the second interface (Chung’s Figs. 2-6: see amplitude of TDS changed through TSES/PLSS) when the change rate of the touch sensing value is maintained within a reference range during a reference frame (Chung’s par. 38: frequency of detection exceeds the preset number of frames).
It would also have been obvious to one of ordinary skill in the art to use Chung’s teachings of thresholding the touch sensing signal based on a rate for changing a mode in Kwon’s invention, in order to obtain the predictable result of a threshold to determine a presence of touch (Kwon’s par. 79, Chung’s par. 38).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chung and Tang as applied above, in further view of Li et al. in US 2014/0267085.
Kwon discloses increasing the amplitude of the driving signal to be higher in a presence touch mode than that in a non-present touch mode (Kwon’s Fig. 6 and par. 88), but not increasing the amplitude based on a glove mode. Chung discloses changing the sensitivity of a touch panel (Chung’s Fig. 6 par. 94) when entering a glove mode in a case when a touch sensing value is within a reference range for a time interval of a pre-configured frame (Chung’s par. 38-39, 85, 93: capacitance variation in range between second and first thresholds for a preset time, which can be frames), but Chung’s touch sensitivity change is not disclosed as increasing the amplitude of the driving signal.
However, in the related field of endeavor of gloved touch and signal amplifying, Li discloses a high-sensitivity mode with increased voltage provided to a touchscreen in a glove touch mode (Li’s Fig. 4 and par. 17, 54).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kwon’s invention of increasing the amplitude of the driving signal (Kwon’s Fig. 6) as the touch sensitivity modification when entering a glove mode (Chung’s Fig. 6 and par. 94)(Li’s Fig. 4 and par. 17, 54), in order to obtain the benefit of detecting a gloved touch by amplifying the touch signal (Li’s par. 17, 54) in a way that it’s already disclosed with power consideration (Li’s par. 17).  
By doing such combination, Kwon in view of Chung, Tang and Li disclose:
wherein the touch control circuit (Kwon’s Fig. 2: see 400 equivalent to controller 170 in Chung’s Fig. 2) enters a glove touch mode (Chung’s Fig. 11 and par. 114: YES 1120 and Fig. 6 per par. 93)(Li’s Fig. 4 and par. 17, 54) in a case when a touch sensing value is within a reference range (Chung’s par. 85, 93: capacitance variation in range between second and first thresholds) for a time interval of a pre-configured frame (Chung’s par. 85: preset time, which can be number of frames per par. 38-39, 93) and increases the amplitude of the driving signal (Chung’s Fig. 6 and par. 64: changes sensitivity which is equivalent to increasing voltage of Li’s par. 17, 54 and thus increasing the amplitude per Kwon’s Fig. 6 and par. 80, 88) to be higher in the glove touch mode than that in the normal touch mode (Li’s Fig. 4 and par. 17, 54: increased voltage to touchscreen in glove mode equivalent to present touch [RTP] of Kwon’s Fig. 6 and par. 80).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chung and Tang as disclosed above, in further view of Derichs et al. in US 2021/0208725 (hereinafter Derichs).
Kwon in view of Chung and Tang fail to disclose wherein the driving signal is a sine-wave signal. 
However, in the related field of endeavor of touch panel driving, Derichs discloses that the power signal for touch includes a sinusoidal signal (Derichs’s par. 67, 116). Therefore, it would have been obvious to one of ordinary skill in the art to use a sinusoidal signal as Kwon’s driving signal, in order to obtain the benefit of known signals used in sensors (Derichs’s par. 67, 116).
Response to Arguments
Applicant's arguments filed 10/30/2022 have been fully considered but they are not persuasive. 
On the Remarks pg. 10, Applicant argues that Kwon fails to disclose the added limitations to claim 1, this is persuasive, but the amended claim 1 was rejected in view of Kwon, Chung and Tang as detailed above. With respect to the argument in pg. 11 that Chung’s method is different from claim 1, please note that Chung was used to determine touch, a feature not described by Kwon. See further details on the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621